Exhibit 10.4

 

SEPARATION AGREEMENT

AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is dated as of March
15, 2005 by and between James R. Voss (“Executive”) and Premcor Inc.
(“Premcor”).

 

WHEREAS, Executive has been employed by Premcor, most recently pursuant to a
written Employment Agreement dated September 16, 2002, as amended (the
“Employment Agreement”); and

 

WHEREAS, Executive and Premcor have agreed that Executive shall terminate his
employment with Premcor and that such termination of employment shall be deemed
to be as the result of a “resignation without Good Reason” as such term is
defined in the Employment Agreement; and

 

WHEREAS, the Employment Agreement sets forth the benefits to which Executive is
eligible to receive upon termination of his employment and requires that
Executive enter into a full and complete release of Premcor from any and all
claims which Executive may have for whatever reason or cause in connection with
Executive’s employment and termination thereof (including, without limitation,
any rights under an employment agreement which may then be in effect); and

 

WHEREAS, Executive and Premcor desire to settle fully and finally all matters
between them, including, but not limited to, any and all disputes which may have
arisen out of Executive’s employment with Premcor, or his separation therefrom.

 

NOW THEREFORE, for and in consideration of the releases, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, it is agreed as follows:

 

1) Termination of Employment; Termination of Employment Agreement.

 

  (A) Executive elects to resign, effective on the date of this Agreement, from
his position as Senior Vice President and Chief Administrative Officer of
Premcor and any of its subsidiaries and affiliates, and from any membership on
any Board of Directors (and any committees thereof) of any of its subsidiaries
and affiliates but shall continue as an employee of the Company until March 31,
2005. Executive shall resign, effective March 31, 2005, as an employee of the
Company. (March 31, 2005 shall hereinafter be referred to as the “Separation
Date”.) Effective as of the Separation Date, Executive’s employment with Premcor
and any of its subsidiaries and affiliates shall terminate and such termination
shall be deemed to be as a result of a resignation without Good Reason as such
term is defined in the Employment Agreement.

 

  (B) The Employment Agreement is hereby terminated and neither party shall have
any further rights or obligations thereunder, except as provided herein and
except that the provisions of Section 9, Section 10 and Section 12(k) thereof
shall remain in full force and effect.

 

2) Separation Payments and Benefits. Upon receipt of this Agreement signed by
Executive, Executive shall be entitled to receive from Premcor the following
payments and benefits in consideration and exchange for the Executive’s
promises, agreements and obligations set forth herein.



--------------------------------------------------------------------------------

  (A) Salary Continuation. Premcor shall continue to pay Executive his base
salary through the Separation Date, plus any and all other benefits that
Executive currently receives through the Separation Date.

 

  (B) Employee Benefits. Premcor shall provide the Executive with such Employee
Benefits (as such term is defined in the Employment Agreement), if any, as to
which Executive may be entitled under the employee benefit plans of Premcor.
Executive shall not be eligible to receive any incentive compensation under
Premcor’s Incentive Compensation Plan.

 

  (C) Vacation. On the Separation Date, Premcor agrees to pay Executive a lump
sum payment representing the balance of Executive’s earned but unused vacation
entitlement.

 

  (D) Business Expenses. Executive shall be reimbursed for any unreimbursed
business expenses, properly incurred and documented by Executive pursuant to
Premcor’s policies prior to Executive’s Separation Date.

 

  (E) Senior Executive Retirement Plan. After the applicable waiting period of
six (6) months after the Separation Date, Executive shall receive the vested
benefits that he is entitled to receive pursuant to the Premcor Senior Executive
Retirement Plan with three (3) “Years of Service” as such term is used in
Premcor Senior Executive Retirement Plan. Executive’s termination of employment
shall be deemed to be as a result of a resignation without “Good Reason” as such
term is used in Premcor Senior Executive Retirement Plan.

 

  (F) Stock Options. Executive holds options to purchase shares of the common
stock of Premcor pursuant to the Clark Refining Holdings Inc. 1999 Stock
Incentive Plan (the “1999 Plan”) as evidenced by a Stock Option Certificate and
Agreement. The rights of Executive with regard to such options that are vested
on the Separation Date shall be governed by such Option Certificate and
Agreement and the 1999 Plan. All options that are not vested on the Separation
Date shall be terminated and of no force or effect. Executive holds options to
purchase shares of the common stock of Premcor pursuant to the 2002 Premcor
Stock Incentive Plan, as amended (the “2002 Plan”) and Award Agreements. The
rights of Executive with regard to such options that are vested on the
Separation Date shall be governed by such Award Agreements and the 2002 Plan.
All options that are not vested on the Separation Date shall be terminated and
of no force or effect.

 

The payments to be made to the Executive pursuant to this Section 2 include all
amounts due to the Executive under the Employment Agreement or otherwise,
including accrued vacation or sick days, incentive compensation and other
benefits.

 

3) General Release of Claims and Agreement Not to File Suit. In consideration of
the payments, benefits and rights provided to Executive under the terms of this
Agreement, Executive agrees as follows:

 

  (A)

Executive hereby forever releases and discharges Premcor Inc., and any
affiliated or subsidiary corporations or divisions, and each of their present
and former directors, officers, stockholders, employees, attorneys and agents in
both their individual and representative capacities, and the respective
predecessors, successors and assigns of the forgoing entities and individuals
(collectively “Releasees”) from any and all matters,

 

2



--------------------------------------------------------------------------------

 

claims, demands, damages, causes of action, debts, liabilities, controversies,
judgments, attorney’s fees and suits of every kind and nature whatsoever, which
have arisen or could arise between Executive and Releasees which Executive may
have or claim to have, including without limitation, arising out of or related
to his employment with Premcor or his separation from employment. Such released
claims include, but are not limited to, claims under any contract or agreement
with the Releasees, whether oral, implied or in writing, including but not
limited to the Employment Agreement dated September 16, 2002, as amended, claims
under any stock option grant, award or plan relating to stock options, claims of
discrimination under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. Section 2000e, et seq., the Americans with Disabilities Act, 42 U.S.C.
Section 12101, et seq., the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. Section 1001, et seq., the Fair Labor Standards Act of 1938,
29 U.S.C. Section 201, et seq., the Rehabilitation Act of 1973, 29 U.S.C.
Section 701, et seq., the Worker Adjustment and Retraining Notification Act of
1988, 29 U.S.C. Section 2101, et seq., Connecticut Fair Employment Practices
Act, Chapter 563, Sec. 31-122 et seq. Connecticut Workers’ Compensation Act,
Chapter 568, Sec. 31-275 et seq. Connecticut Unemployment Compensation Act,
Chapter 567, Sec. 31-222 et seq. the Missouri Workers’ Compensation Act,
Mo.Rev.Stat. Sec. 288.010 et seq., the Missouri Human Rights Act, Mo.Rev.Stat.
Sec. 213.010 et seq., and any other federal, state or municipal statues or
ordinances relating in any way to discrimination in employment or any other
aspect of employment; claims of wrongful or unjust discharge, defamation,
personal injury, emotional distress, invasion of privacy, or other tort claims;
claims for unpaid wages or other entitlements or payments; and claims of breach
of contract arising from or during Executive’s employment with Premcor,
including Executive’s separation from employment other than those obligations
specifically set out in herein.

 

  (B) Other than an action to enforce the terms of this Separation Agreement,
Executive will not file or otherwise submit any claim, complaint or action to
any court, arbitration organization, or judicial forum (nor will he permit any
person, group of persons, or organizations to take such action on his behalf)
against the Releasees, or any one acting on his or their behalf, arising out of
any action or non-actions on the part of the Releasees which occurred prior to
the effective date of this Agreement. In the event that any person or entity
should bring such a charge, claim, complaint, or action on Executive’s behalf,
Executive hereby waives and forfeits any right to recovery under said claim and
will exercise every good faith effort to have such claim dismissed.

 

  (C) In the event Executive violates this Agreement by suing the Releasees,
Executive agrees that he will pay all costs and expenses of defending against
the suit incurred by the Releasees, including, but not limited to, reasonable
attorney fees and costs of litigation, and that he shall hold the Releasees
harmless against any judgment which may be brought against them.

 

  (D) Executive acknowledges and agrees that he is not owed and will not be
entitled to any other payment of any kind from Premcor except as expressly
provided for herein.

 

4) Consultation With An Attorney. Executive acknowledges that he has been
advised to consult an attorney (at his expense) concerning the meaning and legal
implications of this Agreement before signing it. Executive affirms that he has
been afforded sufficient time to review this Agreement and to seek counsel in
order to decide whether to sign, that he understands fully all terms of this
Agreement, and that he has signed this Agreement of his own free will and under
no threat or duress by Premcor or any other person.

 

3



--------------------------------------------------------------------------------

5) Voluntary Agreement. Executive further acknowledges that he understands this
Agreement, the rights he is releasing, the promises and agreements he is making,
and the effect of him signing this Agreement. Executive further represents,
declares and agrees that he voluntarily accepts the consideration described
above for the purpose of making a full and final compromise, adjustment and
settlement of all claims or potential claims against Premcor.

 

6) Restrictive Covenants. Executive agrees that as a condition of his receipt of
the benefits and payments provided for in Section 2 above, he hereby reaffirms
and shall comply with the applicable provisions of Sections 9, 10 and 12 of the
Employment Agreement dated September 16, 2002, as amended, (providing for
certain restrictive covenants) as if those provisions were included herein by
reference and made a part of this Agreement.

 

7) Cooperation. Executive agrees to cooperate completely and to the extent
reasonably required by Premcor in order to assure a smooth transition of pending
matters that are or will be assigned to other staff. Executive agrees to assist
Premcor in matters that may arise from time to time in connection with
Executive’s former duties and responsibilities. If Executive receives an inquiry
from a third party or a subpoena or other court or legal document relating in
any way to Premcor, Executive will immediately provide the General Counsel
notice of the inquiry or service of such subpoena or other court or legal
document.

 

8) Non-Disparagement; Confidentiality. The Executive shall not engage in
conduct, or make statements or representations, that disparage or otherwise
impair the commercial reputation, goodwill or interests of Premcor or the
Releasees.

 

9) Return of Property. Executive agrees to immediately return all property
belonging to Premcor, including, but not limited to, keys, security cards,
credit cards, parking card, computers, equipment, manuals, policy books or
memoranda, and the like.

 

10) No Admission of Wrongdoing. The parties to this Agreement agree that nothing
in this Agreement is an admission by Premcor or any of the Releasees of any
wrong doing, either in violation of an applicable law or laws or otherwise, and
that nothing in this Agreement is to be construed as such by any person.

 

11) Choice of Law. This Agreement shall be governed in all respects as to
validity, construction, and performance, or otherwise, by the laws of the State
of New York, without regard to conflicts of laws principles thereof. Any suit,
action or proceeding related to this Agreement, or any judgment entered by any
court related to this Agreement, may be brought only in any court of competent
jurisdiction in the State of New York, and the parties hereby submit to the
exclusive jurisdiction of such courts.

 

12) Modification; Entire Agreement. The parties hereto agree that this Agreement
may not be modified, altered, or changed except by written agreement signed by
the parties hereto. This Agreement sets forth the entire agreement between
Premcor and the Executive concerning its subject matter and supersedes any such
prior agreement or understanding.

 

13) No Reliance. The parties have not relied on any representations, promises,
or agreements of any kind made to them in connection with this Agreement, except
for those set forth in this Agreement.

 

4



--------------------------------------------------------------------------------

14) Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their successors and assigns, and personal
representatives, executors, administrators and heirs, without the need of formal
assignment.

 

15) Capacity to Settle; Consideration. Executive represents and warrants that he
has no legal impediments (including bankruptcies) to fully and completely settle
all claims and to sign this Agreement. Executive further warrants that he is the
sole owner of all the claims he has released in this Agreement, and that he has
not heretofore assigned or transferred, or purported to assign or transfer, to
any person or entity, any claim or portion thereof or interest therein.
Executive agrees to indemnify, defend and hold Premcor harmless for any damages,
costs, fees or expenses that it may incur if these representations and
warranties are incorrect in any respect. The Executive acknowledges that
payments and benefits set forth in Section 2 (the “Consideration”) are more than
he is entitled to receive; that the Consideration for entering into this
Agreement, particularly the General Release set forth in Section 3 above, is
provided at Premcor’s sole discretion and on a non-precedential basis and that
he would not have received such consideration if he did not enter into this
Agreement.

 

16) Severability. If any provisions or part thereof of this Agreement is
declared invalid, illegal or unenforceable in any respect, the validity,
legality or enforceability of the remaining provisions of this Agreement, and
any other application thereof, shall not in any way be affected or impaired, and
the Agreement shall be construed in all respects as if such invalid, illegal, or
unenforceable provisions are omitted.

 

17) Interpretation. The headings used in this Agreement are intended only for
convenience of reference and shall not be used to amplify, limit, modify or
otherwise affect the scope of this Agreement or the intent of any provision
hereof.

 

18) No Future Employment; No Other Obligations. By entering into this Agreement,
the Executive acknowledges that he (a) waives any claim to reinstatement and/or
future employment with Premcor or the Released Parties, (b) agrees not to seek,
apply for or accept employment and/or future employment with Premcor or the
Released Parties and (c) is not and shall not be entitled to any payments,
benefits or other obligations from with Premcor and/or the Released Parties
whatsoever (except as expressly set forth herein).

 

19) Withholding Taxes. Premcor may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement, which
includes a General Release.

 

Premcor Inc.    James R. Voss By:  

/s/    Henry M. Kuchta

--------------------------------------------------------------------------------

  

/s/    James R. Voss

--------------------------------------------------------------------------------

 

5